 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
          DALE BROWN, et al.,
 8                             Plaintiffs,
                                                      C20-5628 TSZ
 9             v.
                                                      MINUTE ORDER
10        MASON COUNTY, et al.,
11                             Defendants.

12
          GRUMP VENTURES, LLC,
13
                               Petitioner,
14
          HOOD CANAL GRAVEL MINE
15        OPPOSITION ASSOCIATION,

16                             Intervenor,

17             v.

18        MASON COUNTY, et al.,

19                             Respondents.

20
          The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
21

22

23

     MINUTE Order - 1
 1        (1)     Any motion for attorney fees related to the Court’s June 7, 2021 Order,
   docket no. 35, on Grump’s claim under the Land Use Petition Act, RCW Ch. 36.70C
 2 shall be filed by July 29, 2021.

 3          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 4
            Dated this 2nd day of July, 2021.
 5
                                                     Ravi Subramanian
 6                                                   Clerk
 7                                                   s/Gail Glass
                                                     Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE Order - 2
